                 Case: 20-10424-BAH Doc #: 39-3 Filed: 09/15/20 Desc: List/Matrix of Parties Served
Label Matrix for local noticing        United States Bankruptcy
                                                     Page 1 of  Court
                                                                   2          ACAR Leasing LTD d/b/a GM Financial Leasing
0102-1                                               55 Pleasant Street                                   P.O. Box 183853
Case 20-10424-BAH                                    Room 200                                             Arlington, TX 76096-3853
District of New Hampshire Live Database              Concord, NH 03301-3954
Concord
Tue Jun 9 12:53:20 EDT 2020
Capital One                                          Discover                                             GM Financial
PO Box 71087                                         PO Box 71084                                         PO Box 183834
Charlotte, NC 28272-1087                             Charlotte, NC 28272-1084                             Arlington, TX 76096-3834



JC Penney/Synchrony Bank                             John Laboe, Esquire                                  Katherine Drisko
PO Box 965008                                        Laboe & Tasker, PLLC                                 21 Wheeler Road
Orlando, FL 32896-5008                               6 Loudon Road                                        Hollis, NH 03049-5927
                                                     Suite 502
                                                     Concord, NH 03301-5321

MERRICK BANK                                         Merrick Bank                                         Office of the U.S. Trustee
Resurgent Capital Services                           PO Box 660702                                        James C. Cleveland Building
PO Box 10368                                         Dallas, TX 75266-0702                                53 Pleasant Street
Greenville, SC 29603-0368                                                                                 Suite 2300
                                                                                                          Concord, NH 03301-3937

Sam’s Club/Synchrony Bank                            TJX Rewards/Synchrony Bank                           The Home Depot
PO Box 980013                                        PO Box 530949                                        PO Box 9001010
Orlando, FL 32896-0001                               Atlanta, GA 30353-0949                               Louisville, KY 40290-1010



(p)NH DEPARTMENT OF LABOR                            Lawrence P. Sumski                                   Steven M. Notinger
95 PLEASANT ST                                       Trustee                                              Notinger Law, PLLC
CONCORD NH 03301-3836                                PO Box 329                                           P.O. Box 7010
                                                     Manchester, NH 03105-0329                            Nashua, NH 03060-7010


Theresa Pearson
848 Rollins Road
Hopkinton, NH 03229-2661




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Wage and Hour Administrator
NH Department of Labor
PO Box 2076
Concord, NH 03302-2076




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                 Case: 20-10424-BAH Doc #: 39-3 Filed: 09/15/20 Desc: List/Matrix of Parties Served
(d)Katherine Drisko                    End of Label Matrix
                                                     Page 2 of 2
21 Wheeler Road                           Mailable recipients   18
Hollis, NH 03049-5927                     Bypassed recipients    1
                                          Total                 19
